Appeal from an order dismissing a proceeding to review a determination which directed each of the appellants to prepare and submit financial statements, and for other relief. Appeal dismissed, without costs. Ninety-five of the appellants have already submitted financial statements; the remaining appellant has asked for an extension of time because of illness. Since no actual controversy now exists, there is no necessity for a determination on the merits (Matter of Costello [O’Leary], 268 App. Div. 223). Nevertheless, the merits have been considered, and the order would be affirmed if the appeal were not being dismissed. Present ■ — • Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ.